DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “requiring measurement data generated by first asset” which causes ambiguities. Since the “measurement data” and “fist asset” have been introduced before, for continuing examination purpose, this limitation has been construed as "requiring the measurement data generated by the first asset”. Claim 1 also recites a limitation “make measurement data” which causes ambiguity. Since the “measurement data” has been introduced before, for continuing examination purpose, this limitation has been construed as ““make the measurement data”. Claim 1 also recites a limitation “retrieve measurement data” which causes ambiguity. Since the “measurement data” has been introduced before, for continuing examination purpose, this limitation has been construed as ““retrieve the measurement data”. Claims 2-8 are also rejected since they depend on claim 1 and have inherited the same deficiencies.

Claim 4 recites a limitation “in the form of measured control parameters” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "in a form of measured control parameters”. 
Claim 7 recites a limitation “a given asset is defined for that asset by an owner of the asset” which introduces ambiguities. It is unclear if “a given asset” is one the plurality of assets recited before. Also “that asset” and “the asset” should refer to the same asset, but they are in different form which bring ambiguity. For continuing examination purpose, this limitation has been construed as "an asset of the plurality of assets are defined for the asset by an owner of the asset”.
Claim 10 recites a limitation “measurement data” which causes ambiguity. Since the “measurement data” has been introduced before, for continuing examination purpose, this limitation has been construed as “the measurement data”.
Claim 12 recites a limitation “one asset”. It is unclear if it refers to a new asset or one of the assets recited before. For continuing examination purpose, this limitation has been construed as "one of the plurality of assets”.
Claim 13 recites a limitation “one asset”. It is unclear if it refers to a new asset or one of the assets recited before. For continuing examination purpose, this limitation has been construed as "one of the plurality of assets”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lafferty (US 2011/0193344 A1, hereinafter as “Lafferty”).

Regarding claim 1, Lafferty teaches:
A wind power plant data infrastructure (“power plant system 300” in FIG. 3) comprising:
a plurality of assets (wind turbines 310 in FIG. 3 and [0037]), at least a first asset of the plurality of assets being configured to generate measurement data, and at least a second asset of the plurality of assets requiring the measurement data generated by the first asset ([0061]),
a communication system (network 370 in FIG. 3 and [0037]) interconnecting the plurality of assets, the first asset being configured to make the measurement data available to the second asset, via the communication system, and the second asset being configured to retrieve the measurement data from the first asset, via the communication system ([0061]).
Lafferty teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    325
    513
    media_image1.png
    Greyscale

[0037] As illustrated in FIG. 3, the wind turbines 310 may be coupled to a control network 370. In general, the control network 370 may be a local area network connecting the wind turbines 310 in a wind park. In one embodiment, the control network 370 may be a wired network comprising, for example, Ethernet and/or twisted pair cabling. In an alternative embodiment, the control network 370 may be a wireless network based on, for example, the IEEE 802.11 standards. However, other wireless communication protocols may also be implemented in other embodiments. In some embodiments, the control network 370 may include a combination of one or more interconnected wireless and/or wired networks. 
[0061] In some embodiment, the control network may be used to facilitate operation of wind turbines having one or more defective sensors. For example, suppose a wind sensor at a first turbine develops a fault and is no longer able to capture wind data. In some embodiments, the first turbine may be configured to request wind data captured by wind sensors at one or more adjacent turbines via the control network. The first turbine may be configured to adjust operational parameters based upon wind data received from other turbines via the control network.

Regarding claim 2, Lafferty teaches all the limitations of claim 1.

the plurality of assets include a plurality of wind turbines, each turbine being configured to generate measurement data (FIG. 4 and [0041]: “the input device 417 may be coupled with one or more sensors of a wind turbine, for example, the sensors 113, 123, and 133 of FIG. 1 and sensors 221 and 231 illustrated in FIG. 2”), and each turbine being configured to retrieve measurement data from the other plurality of wind turbines, via the communication system (FIG. 3 and [0042]: “The network interface device 419 may be any entry/exit device configured to allow network communications between a plurality of network computers 150 via the network 370”; And [0038]: “the network 370 may be a broadcast network. Accordingly, data may be sent from one turbine to every other turbine in the wind park”).

Regarding claim 3, Lafferty teaches all the limitations of claim 1.
Lafferty further teaches:
the communication system comprises a data bus (FIG. 3 and [0037]: “the control network 370 may be a wired network comprising, for example, Ethernet and/or twisted pair cabling”).

Regarding claim 4, Lafferty teaches all the limitations of claim 1.
Lafferty further teaches:
wherein at least one of the plurality of assets is a wind turbine being configured to generate measurement data in a form of measured control parameters (FIG. 1 and [0026]: “FIG. 1 also depicts a wind sensor 123. Wind sensor 123 may be configured to detect a direction of the wind at or near the wind turbine 100. By detecting the direction of the wind, the .

Regarding claim 6, Lafferty teaches all the limitations of claim 1.
Lafferty further teaches:
access to measurement data from the first asset by the second asset is subject to a set of data access policy rules ([0038]: “data may be sent from one turbine to only selected few turbines”. This teaches there are inherently a set of data access policy rules to govern the access/transmission of the measured data from one turbine to another).

Regarding claim 8, Lafferty teaches all the limitations of claim 1.
Lafferty further teaches:
at least one of the plurality of assets is configured to transmit control commands to at least one of the other assets, via the communication system ([0050]: “the wind turbines 501-512 may be configured mutually activate or deactivate one or more turbines based on requirements of the grid. … The specific turbines to be deactivated may be determined by communication between the plurality of turbines 501-512”. This teaches at least one turbine sends control commands to at least one of other turbines to activate or deactivate it).

Claim 9 recites a method comprising the operations conducted by the wind power plant data infrastructure in claim 1 with patentably the same limitations, therefore claim 9 is also rejected as being unpatentable over Lafferty. 


Lafferty further teaches:
the plurality of assets perform mutual exchange of the measurement data, via the communication system (FIG. 3 and [0042]: “The network interface device 419 may be any entry/exit device configured to allow network communications between a plurality of network computers 150 via the network 370”; And [0038]: “the network 370 may be a broadcast network. Accordingly, data may be sent from one turbine to every other turbine in the wind park”).

Regarding claim 11, Lafferty teaches all the limitations of claim 9.
Lafferty further teaches:
selecting, by one or more of the plurality of assets, measurement data in accordance with a set of data access policy rules, and wherein only the selected measurement data is made available to the other assets, via the communication system ([0053]: “the wind turbines 501-504, 506, 507, and 509-512 of Wind Park 500 may be equipped with LIDAR devices. Wind data collected from the wind turbines 501-504, 506, 507, and 509-512 may be transferred to the wind turbines 505 and 508”. This teaches to select the measurement data from the turbines along the perimeter of the wind park, and send the selected data to other turbines such as 505 and 508).

Regarding claim 12, Lafferty teaches all the limitations of claim 9.
Lafferty further teaches:
controlling at least one of the plurality of assets using measurement data retrieved from one of the other assets ([0053]: turbines 505 and 508 control their operation based on the measurement data retrieved from turbines 501-504, 506, 507, and 509-512).

Regarding claim 13, Lafferty teaches all the limitations of claim 9.
Lafferty further teaches:
at least one of the plurality of assets transmitting a control command to at least one of the other assets, via the communication system ([0050]: “the wind turbines 501-512 may be configured mutually activate or deactivate one or more turbines based on requirements of the grid. … The specific turbines to be deactivated may be determined by communication between the plurality of turbines 501-512”. This teaches at least one turbine sends control commands to at least one of other turbines to activate or deactivate it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lafferty. 

Regarding claim 7, Lafferty teaches all the limitations of claim 6.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lafferty in view of Odgaard (US 2013/0038060 A1, hereinafter as “Odgaard”). 

Regarding claim 5, Lafferty teaches all the limitations of claim 1.
But Lafferty does not explicitly teach at least one of the plurality of assets is a met station, a grid station or a power plant controller.
However, it is a common practice to include a met station in a wind power farm. For example, Odgaard teaches in an analogous art: 
at least one of the plurality of assets is a met station, a grid station or a power plant controller (FIG. 1 and [0062]: the MET station 6 is included in the wind power park 7 and communicates with other assets of the power park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lafferty based on the teaching of Odgaard, to make the wind power plant data infrastructure wherein at least one of the plurality of assets is a met station, a grid station or a power plant controller. One of ordinary skill in the art would have been motivated to do this modification since a met station can help “obtain information related to the present meteorological conditions in the wind power park”, as Odgaard teaches in [0065]. 


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
JIN (KR 20160060429 A): teaches a wind power farm wherein each wind turbines communicates directly to each other so the turbines can better prepare for the incoming gust of wind.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115